Citation Nr: 1646857	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-25 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right eye disability, to include blindness and anatomical loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Army Reserves from February 8, 1976, to February 20, 1976.  Records show that he had two months and 15 days of additional prior inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The case has since been transferred to the RO in Manilla, the Republic of the Philippines.  

The appellant testified before a Decision Review Officer at a May 2012 RO formal hearing and before the undersigned Veterans Law Judge at a November 2012 videoconference hearing.  Transcripts of these hearings are of record.

The case was initially brought before the Board in February 2014, at which time the Board reopened and denied service connection for blindness and anatomical loss of the right eye.  The appellant appealed the February 2014 decision to the Court of Appeals for Veterans Claims.  In a March 2016 memorandum decision, the Court affirmed the Board's February 2014 decision that addressed the appellant's identification card and set aside the remainder of the Board's decision, and remanded the matter for further proceedings.  The case has been returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The probative medical evidence demonstrates that the appellant's bilateral cataracts preexisted his period of ACDUTRA and did not permanently increase in severity beyond the natural progress of the disease during his period of ACDUTRA.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a right eye disability, to include blindness and anatomical loss, have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in December 2001, May 2010, and September 2010.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, VA did not provide the appellant with an examination and did not obtain a medical opinion as to the origins of the right eye disability.  Nevertheless, the evidence does not show that the appellant's preexisting bilateral cataracts were aggravated by the appellant's period of ACDUTRA, therefore an examination is not required here, even under the low threshold for obtaining an examination.

The Board finds that VA has fulfilled the duties to notify and assist the appellant.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claim.

Service Connection

The appellant asserts that he has a right eye disability, to include blindness and anatomical loss, as a result of service.

Service connection is granted if it is shown the appellant suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101 (24)(B) (West 2014); 38 C.F.R. § 3.6 (a) (2016).

As a threshold matter, Veteran status must be established as a condition of eligibility for service connection benefits.  To receive VA disability compensation benefits, a claimant must first establish Veteran status.  Bowers v. Shinseki, 26 Vet. App. 201 (2016).  Veteran status may be conferred by either peacetime or wartime service for the purpose of application of the presumption of soundness.  38 U.S.C.A. §§ 101 (2), 1137 (West 2014); 38 C.F.R. § 3.1 (d) (2016). 

The Board observes that the appellant has not yet established Veteran status with regard to his only period of service, and has no established service-connected disabilities.  Thus, the initial question in this case is whether the appellant has Veteran status.

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1 (a), (d) (2016); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995). 
 
An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve Veteran status and to be entitled to disability compensation benefits.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010). 

Without the status as a Veteran, a claimant trying to establish service connection cannot use the many presumptions in the law that are available only to Veterans.  For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320 (2008).

Similarly, although Veterans are presumed to be in sound condition at entry into service other than as to defects, infirmities, or disorders noted at the time of such entry under 38 U.S.C.A. § 1111, that presumption of soundness does not apply to a claimant who had only ACDUTRA and who is not otherwise a Veteran.  Paulson v. Brown, 7 Vet. App. 466 (1995); Smith v. Shinseki, 24 Vet. App. 40 (2010).

In this case, the appellant's service separation form shows that he entered service in the United States Army Reserves on February 8, 1976, and was released on February 20, 1976.  A February 2002 National Personnel Records Center response shows that the appellant only had active duty for training, ACDUTRA, during that period.  Although service records show that the Veteran had two months and 15 days of prior service, that service was identified as inactive service.  There is no competent evidence that the Veteran had a period of active duty service, and he does not have any service-connected disabilities. 

Therefore, the presumption of soundness does not apply, to the period of service from February 8, 1976, to February 20, 1976.  In order to prevail on the claim, the burden is on the claimant to show:  (1) there was an increase in disability as to a preexisting injury or disease, and (2) that any permanent increase in severity was beyond the natural progress of that injury or disease.  There is no shifting burden of proof or presumption as there is when the presumptions of soundness and aggravation apply.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

In this case, the service medical records show that a November 1975 pre-enlistment report of medical history noted the appellant had an eye operation at age nine and that he wore a contact lens for vision correction.  A November 1975 examination report noted the appellant had a disqualifying visual defect, but that he was qualified for enlistment if refraction could correct his vision.  A February 1976 optometry section treatment report noted the appellant had congenitally misplaced pupils.  A February 1976 medical board report noted that the appellant had four days in basic training and provided a diagnosis of bilateral cataracts that existed prior to service and that were not aggravated by service.

A November 1982 enlistment examination and report of medical history noted the appellant's prior medical discharge and found that the appellant had cataract extraction bilaterally which was considered disabling.  

Private medical reports dated in September 1991 noted a diagnosis of left cataract. Records show the appellant underwent enucleation of the right eye in October 1993 and that the tissue revealed damage and degenerative changes consistent with a history of glaucoma. 

VA treatment records dated in January 2001 noted the appellant had a history of congenital cataracts and that he was blind in his right eye secondary to glaucoma.  A January 2004 report noted he had a prosthetic right eye due to congenital glaucoma.

In statements and testimony in support of the claim, the appellant asserted that he sustained a right eye injury during training.  In an October 2001 statement and at the May 2012 and November 2012 hearings, the Veteran stated that he was hospitalized for approximately 20 days.

Initially, the Board finds that the preponderance of the evidence supports a finding that the appellant's bilateral cataracts existed prior to his period of ACDUTRA.  The Board finds that the presumption of soundness does not apply to that period of ACDUTRA.  Thus, the appellant has the burden to establish that preexisting bilateral cataracts worsened in service and that worsening was beyond the natural progression of the disease.  The Board finds that the appellant has not met that burden.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

The Board finds that the available medical evidence does not demonstrate that the appellant's preexisting bilateral cataracts were aggravated during a period of ACDUTRA from February 8, 1976, to February 20, 1976.  There is no evidence that during the appellant's short period of service, his bilateral cataracts worsened beyond their natural progression.  Notably, a November 1982 enlistment examination, six years after separation, does not show any changes in the bilateral cataracts diagnosis.  Accordingly, service connection for a right eye disability, to include blindness and anatomical loss, is not warranted.

VA has not obtained an examination in this case because the relevant evidence includes a service record that indicated that the cataracts preexisted service.  The Court found that a service record finding with a box checked to indicate that a disability preexisted service was not sufficient to clearly and unmistakably rebut the presumption of soundness.  Horn v. Shinseki, 25 Vet.App. 231 (2012).  However, where the presumption of soundness does not apply, clear and unmistakable evidence is not required to establish pre-service presence of a disability.  The Board finds that the preponderance of the evidence shows that the disability existed prior to entrance to service as the disability was detected very shortly after entrance to ACDUTRA and the physician at that time found that the disability preexisted service.  In fact, the examiner wrote "EPTS," or existed prior to service on a medical record that diagnosed bilateral cataracts.  That contemporary medical finding is highly persuasive.  The record lacks contrary competent evidence showing that the disability did not preexist service.  Therefore, the Board finds that the Veteran was not presumed sound and that the preponderance of the evidence supports a finding that cataracts preexisted service.

The Board further notes that a preexisting disability is not presumed to have been aggravated during service in this situation where the Veteran served on ACDUTRA only.  The Board finds that the preponderance of the evidence is against a finding that a preexisting eye disability permanently increased in service beyond the natural progress of the disorder.  The Veteran has not submitted any medical evidence to support the proposition that an eye disability increased in severity during service.

Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to whether any diagnosed eye disability was incurred in or was aggravated during service.  The Veteran is competent to report what he observed.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is not competent to make a diagnosis of an eye disability or opine as to the etiology of an eye disability or whether an eye disability is due to or aggravated during service.  Those are medical findings that require medical training and expertise and cannot be made by lay persons.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the diagnosis and etiology of the claimed disability in this case are ultimately medical questions of medical complexity and those opinions cannot be provided by a layperson.  In any event, to the extent that the Veteran's statements are competent evidence, the Board finds that those statements are outweighed by the findings of the service, physician, a medical professional, who found that bilateral cataracts preexisted service.

In conclusion, the Board finds that after careful review of the entire record that the weight of the evidence is against the appellant's claim of service connection for a right eye disability, to include blindness and anatomical loss.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a right eye disability, to include blindness and anatomical loss, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


